Citation Nr: 0527687	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability of the 
right shoulder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from January 1974 to 
December 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a disability of the 
right shoulder, but the RO decision on appeal held that the 
injury that resulted in the current disability was sustained 
during a period of dishonorable service, which bars payment 
of compensation on account of the disability.  

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a) (emphasis added).  A discharge or release because of 
one of the following offenses is considered to have been 
issued under dishonorable conditions: (1) acceptance of an 
undesirable discharge to escape trial by general court- 
martial; (2) mutiny or spying; (3) an offense involving moral 
turpitude, which generally includes conviction of a felony; 
(4) willful and persistent misconduct, and (5) homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty. 38 C.F.R. § 3.12(d).

With respect to 38 C.F.R. § 3.12 (d)(4), it is noted that 
this includes a discharge under other than honorable 
conditions, if is determined that it was issued because of 
willful and persistent misconduct.  However a discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  

The representative has requested that additional development 
be undertaken on account of additional evidence the veteran 
has provided, the fact that the claims file is rebuilt and it 
is contended that relevant records are missing.  The Board is 
inclined to agree with this request.  

For example, the record includes a DD Form 214 showing a 
period of service from August 4, 1978, to September 30, 1980, 
was characterized as under conditions other than honorable.  
The appellant was separated under chapter 10, Army Regulation 
(AR) 635-200, "DISCHARGE FOR THE GOOD OF THE SERVICE".  He 
received an administrative discharge for conduct triable by 
court martial (Separation Code JFS).  Thus, from this 
information it is apparent that the veteran did not receive 
an undesirable discharge, and it is unknown whether he 
accepted the discharge to escape trial by general court 
martial.  Further, the Board notes it is not clear from the 
record what the basis was for the discharge he received for 
this period of service.  It would be speculative at this 
point to conclude he had an extended period of unauthorized 
absence or had engaged in willful and persistent misconduct.  
However, what is clear from the pertinent AR is that 
extensive documentation must accompany the request for 
discharge under chapter 10.  See, e.g., AR 635-200, ch. 10, 
para. 10-1 to 10-4.  None of the administrative record was 
requested with the rebuilding of the file.  The VA request to 
the service department (VA Form 3101) asked for service 
medical record and what was received, while incomplete, does 
document the claimed right shoulder injury during this period 
of service.

Another piece of conflicting information concerns a period of 
service from June 6, 1977, to August 3, 1978, for which the 
veteran has produced a DD Form 214 showing this period of 
service was characterized as honorable.  Thus it appears 
reenlistment for the period of service ending in September 
1980 commenced the following day, August 4, and he apparently 
received a reenlistment bonus on that date.  However, the VA 
Form 3101 sent to the service department in February 2003 
shows the period from June 1977 to September 1980 inclusive 
was characterized as dishonorable ("DVA"), but the basis 
for this determination is not explained.  With the newly 
received DD Form 214, there is a legitimate question of the 
characterization of the entire period of service as 
dishonorable.  In light of these questions, and that fact 
that the veteran has a rebuilt file, the duty to assist is 
heightened.  Furthermore, the VCAA notice letter in February 
2003 did not address the character of discharge, which is a 
material determination in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must make specific attempts to 
obtain any available service personnel records 
from the veteran's active service.  In 
particular, the RO is requested to search for 
any and all records of administrative and legal 
proceedings-including final reports and 
findings to include any and all other reports, 
endorsements, recommendations, findings, 
investigative reports and supporting 
evidence/documents for the following: the 
recommendation for discharge under the 
provisions of chapter 10, AR 635-200, in 
particular offense or offenses punishable under 
the Manual for Courts-Martial then in effect 
that could have resulted in bad conduct or 
dishonorable discharge, and to which type of 
court-martial the offense(es) was referred, the 
request for discharge for the good of the 
service, any Article 15 proceeding(s) which the 
veteran underwent during this period of active 
service, any and all final reports concerning 
the veteran, with any and all other reports, 
endorsements, recommendations, additional 
investigation, final determinations, and 
supporting evidence/documents as applicable 
regarding the administrative discharge issued 
in September 1980 for a period of service 
characterized as under conditions other than 
honorable.

2.  The RO should further request of NPRC and 
any other appropriate agency any and all copies 
of orders including temporary active duty 
orders, requests for leave and leave records, 
pay records, and administrative records to 
include any and all evaluation and fitness 
reports, records of promotion or demotion, 
records of time lost, punishment, and 
administrative actions, and records of 
citations and/or awards presented the veteran 
and otherwise relevant to the contested period 
of service.

3. If the service personnel records are 
unavailable, the RO should use alternative 
sources to obtain such records, using the 
information of record and any additional 
information the veteran may provide. The RO 
should consider special follow-up by its 
military records specialist and/or referral of 
the case for a formal finding on the 
unavailability of the service medical and/or 
service personnel records. See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. If necessary, 
the RO should request that the veteran augment 
the information that he has already provided.

4. The RO should complete any and all follow-up 
actions necessary, including requesting Morning 
Reports and other such reports which could be 
used to verify daily personnel actions from 
NPRC. In particular, the RO is requested to 
obtain any and all diary records, muster 
reports, morning reports, daily logs, pay 
records, and other evidence as relevant for the 
following units and time periods: HHC and B 
Co., 1st BN 46th INF USAREUR E7, beginning on 
or about January 1979 through September 1980, 
the 547TH Med. Co (CLR) FORSCOM, Ft. Stewart, 
GA, beginning on or about August 1978 through 
December 1978, or other relevant duty period as 
clarified by the veteran.

In addition, the veteran should be asked if he 
was incarcerated during this period of service 
characterized as under other than honorable 
conditions, and if so the RO should request any 
and all records concerning incarceration.

5. The RO should obtain from the Office of the 
Judge Advocate General a copy of any and all 
final reports concerning the veteran, with any 
and all other reports, endorsements, 
recommendations, additional investigation, 
final determinations, and supporting 
evidence/documents as applicable.

The RO is reminded to request that the NPRC, 
service department, and other resources search 
under any and all identification numbers 
associated with the veteran's name.

6. The RO should complete any and all follow-up 
actions necessary, including the request of 
retired records from appropriate agencies.  In 
this regard, the RO should ask the veteran if 
he had requested review through the Army Board 
for Correction of Military Records or the Army 
Discharge Review Board and if so that he 
provide information or relevant correspondence 
including the outcome of his request(s) for 
review.  If he indicates that such a request 
was made but has no records at this time, the 
RO should make the appropriate request for 
information with sufficient identifying 
information to facilitate a meaningful search.

7. The RO should clearly inform the appellant 
as to what portion of evidence he is 
required/expected to submit, and which portion 
of the evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating his claim regarding the 
character of discharge, per 38 U.S.C.A. §§ 
5103(a), 5103A; Quartuccio v. 

Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

8. After receipt of any and all newly acquired 
evidence, the RO should again adjudicate 
whether the character of the appellant's 
discharge from the period of military service 
from either June 8, 1977 or August 4, 1978, to 
September 30, 1980, constitutes a bar to 
benefits based on that period of service to 
include the issues of under laws administered 
by the VA, exclusive of health care and related 
benefits authorized under chapter 17, title 38, 
United States Code (Section 2, Public Law 95-
126), and the claim of service connection for a 
disability of the right shoulder based on the 
veteran's service from June 8, 1977, to 
September 30, 1980.

If the decision remains in any way adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case, and with a reasonable 
period of time within which to respond.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. The veteran need take no action until he is so 
informed.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




